 In the Matter of AVEY DRILLING MACHINE COMPANYandUNITEDEMPLOYEES OF AVEY DRILLING MACHINE COMPANYCaseNo. R-4063.-Decided September 00, 194Jurisdiction:drilling machine manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition ; consent electionheldno bar when almost ayear had elapsed ; election necessary.Unit Appropriate for Collective Bargaining:all production workers, excludingoffice and clerical employees, engineering employees, watchmen, porters, andsupervisory employees having authority to hire and discharge; stipulation as to.Mr. James G. ManleyandMr., G. K. McKee,of Cincinnati, Ohio,for the Company.Mr. Philip J. Kennedy,of Cincinnati, Ohio, for the United.Mr. J. E. Chapman,of Cincinnati, Ohio, for the I. A. M.Mr. Mozart G. Ratner,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Employees of Avey Drilling Ma-chine Company, 'herein, called the United, alleging that a ' questionaffecting commerce had arisen concerning the representation of em-ployees of Avey Drilling Machine Company, Covington, Kentucky,herein called the Company, the National Labor Relations Board, pro-vided for an appropriate hearing upon due notice before Thomas E.Shroyer, Trial Examiner.Said hearing was held at Cincinnati, Ohio,-on July 22 and 23, 1942. The Company, the United, and the Inter-national Association of Machinists, District No. 34, affiliated withthe American Federation of Labor, herein called the I. A. M., appeared,participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues.-The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.The UnitedA1db ' f h 1 1 B d11ddtdhIMfiIeoarascons lere ....ere s w c-ante293 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Upon the entire record in the case, the Board makes the following :FINDINGS or FACT1.THE BUSINESS OF THE COMPANYAve' Drilling Machine Company is engaged at its place of businessin Covington, Kentucky, in the manufacture and sale of drillingmachines.Its. annual sales average over $100,000 in value.Almostall the Company's products are sold and distributed in States otherthan Kentucky.The principal raw materials used in the Company'sbusiness consist of castings, steel, brass, and bronze:,Approximately80 percent of the raw materials used by the Company is shipped frompoints outside the State of Kentucky.The Company admits that itis engaged in commerce within. the meaning of the National LaborRelations Act.II.THE ORGANIZATIONSINVOLVEDUnited Employees of Avey Drilling Machine Company is an un-affiliated labor organization, admitting to membership employees ofthe Company.International Association of Machinists, District No. 34, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees-of the Company.III. THEQUESTION CONCERNING REPRESENTATIONOn November 11, 1,941, the I. A. M. requested the Company tobargain collectively with it as the exclusive bargaining representativeof-the employees'of the Company.The Company refused, to do sountilthe I. A. M. had been certified by the Board. On November18, 19'41, the Regional Director for the Ninth Region conducted aconsent election to determine whether or not the employees of theCompany desired to be represented by the I. A. M. The I. A. M.won the election and thereafter submitted a proposed contract to theCompany.On December. 3, 1941, the Company submitted a counter-proposal to the I. A. M. At an open meeting conducted by theI.A. M. on December 17, 1941, the employees rejected the Company'sproposal because it did not contain a provision for "premium andcontract," a form of bonus which the employees desired.The I. A. M.then appealed to Jack Addicks, a Federal Conciliator,and a meetingbetween the I. A. M. and the Company was subsequently held inAddicks' office on or about January 17, 1942.At a second meetingin Addicks' Office, on February 10, the Company, submitted further,counterproposals.These were likewise rejected by the employees atan open'meeting on February 14, 1942.At this meeting the repre-sentativeof the I. A. M. suggested that unless the Company coln- AVEY DRILLING MACHINE COMPANY295plied with 'the union's terms on or before March 6, the I. A. M. wouldwithdraw sonie'50 key men from the Company's plant and place. themin defense work in other plants, thus,"slowing down" the, productionof the Company.After several more conferences between' the I.,A. M.and the Company at Addicks' office, the' Company submitted a third,counterproposal on March 6. . At a union meeting on March 7, thiscounterproposal was likewise rejected.It appears that many. of the employees who attended the J. A. M. ,meeting on February 14 were outraged by the suggestion that pro-auction be "slowed down," and furthermore were extremely displeasedwith the inability of the I. A. M. to negotiate a satisfactory contractwith the Company.These employees thereupon determined to forman unaffiliated labor organization for the purpose of bargaining withthe Company.On March 12 the United presented to the Company a petition con-taining 99 names and requested that the Company bargain collectivelywith United on behalf of the Company's employees.The Companyaccepted the petition but refused to bargain with United on theground that the I. A. M. had been certified by the Board as ekclusivebargaining agency for the employees of the Company.Thereupon,on March 28, 1942, the petition herein was filed..The I. A. M. contends that inasmuch as its statutory capabity toact as bargaining representative was determined less than a year ago,i.e., -in, the consent election of November 18, 1941, no question con-cerning representation has arisen and the petition of the Unitedshould be dismissed.Since, however, almost a year has elapsed sincethe previous determination of representatives, we are of the opinionand find that under the circumstances of this' case the consent electionofNovember 18, 1941, does not constitute a bar to the presentproceeding.-A statement of the Field Examiner introduced in evidence at thehearing indicates that both the United and the I. A. M. have sub-stantial representation among the employees in the Company?IThe United submitted an affidavit of membership dated March 26, 1942, containing thetypewritten names of 123 employees, of which 95 were found to appear on the Company'spay roll of July 3. The I. A. M. submitted 99, signed authorization cards dated betweenSeptember 1941 and February 1942. In addition the I. A. M. submitted a petition datedApril 14, 1942, containing the signatures of 90 employees.The Field Examiner foundthat all the signatures affixed to the authorization cards and to the petition submittedby the I. A. M. appeared to be genuine original signatures. Sixty-four of the namesappearing on the cards appear on the Company's pay roll.These 64 names likewiseappear on the petition. In addition, 11 names attached to the petition appear on theCompany's pay rol1;_making a total of 75 names submitted by the I. A. M., which appearon the pay roll of the Company. Of the 90 names appearing on the I. A. M. petition ofApril 14, 1942, 43 appear on the United's affidavit of March 26, 1942. Fifteen namesappearing on the United's affidavit of March 26, 1942, also appear on the I. -A. M.authorization cards dated in October 1941, but do not appear on the I. A. M.'s petitionof April 14, 1942The Compan V's pay 'roll of July 3, 1942, bears the names of 171employees in the alleged appropriate unit. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section'2 (6) and (7) of the National LaborRelations Act.-IV.THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction workers employed by the' Company, excluding office andclerical employees, engineering employees, watchmen, porters, andsupervisory employees having authority to hire and discharge, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of this Direction of Election,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Avey DrillingMachine Company, Covington, Kentucky, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under-the direction and super-vision of the Regional Director for the Ninth Region, acting in 'thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, 'of said Rules and Regulations, among theemployees in the unit found to be appropriate in Section IV, above,who were employed during the-pay-roll period immediately precedingthe date of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether they desire to be rep-resented by United Employees of Avey Drilling Machine Company,or by the International Association of Machinists, District No. 34,affiliated with American Federation-of Labor, for the purposes ofcollective bargaining, or by neither. In the Matter of AVEY DRILLING MACHINE COMPANYandUNITEDEMPLOYEES of AvEY DRILLING MACHINE COMPANY(lase No. R-4063AMENDMENT TO DIRECTION OF ELECTIONOctober 7, 7942On September 22, 1942, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceed-ing.'Thereafter, the International Association of Machinists, A. F.of L.) filed a written request asking that its name be withdrawnfrom the ballot on the ground that its has no substantial interest inthe proceeding. 'The Board hereby grants the request,of the I. A. M.and hereby amends its Direction of Election by striking therefromthe words "to determine whether they desire to be represented byUnited Employees of Avey Drilling Machine Company, or by theInternationalAssociation of Machinists, District No. 34, affiliatedwith American Federation of Labor, for the purposes of collectivebargaining, or by neither," and by inserting in place thereof thefollowing : "to determine whether or not they desire to be representedby United Employees of Avey Drilling Machine Company, for thepurposes of collective bargaining."144 N. L.R. B. 293.44 N. L. R. B., No. 51a.29711